                                     1   COURTNEY C. HILL (SBN: 210143)
                                         cchill@grsm.com
                                     2   SYLVIA JOO (SBN: 308236)
                                         sjoo@grsm.com
                                     3   GORDON REES SCULLY MANSUKHANI, LLP
                                         633 West Fifth Street, 52nd Floor
                                     4   Los Angeles, CA 90071
                                         Telephone: (213) 576-5000
                                     5   Facsimile: (213) 680-4470
                                     6   Attorneys for Defendants
                                         UNITEDHEALTHCARE, INC. and
                                     7   UNITEDHEALTHCARE INSURANCE COMPANY
                                     8   GARY L. TYSCH (SBN: 128389)
                                         gltysch@pacbell.net
                                     9   LAW OFFICES OF GARY L. TYSCH
                                         16133 Ventura Boulevard, Suite 580
                                    10   Encino, CA 91436
                                         Telephone: (818) 995-9555
                                    11   Facsimile: (818) 995-9550
                                    12   Attorneys for Plaintiffs
                                         CALIFORNIA SURGERY CENTER, INC. and
633 West Fifth Street, 52nd Floor




                                    13   CALIFORNIA SPINE AND PAIN INSTITUTE
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14
                                                           UNITED STATES DISTRICT COURT
                                    15
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                    16

                                    17
                                         CALIFORNIA SURGERY CENTER,         )   CASE NO. 2:19-cv-02309-DDP
                                    18   INC. and CALIFORNIA SPINE AND      )   (AFMx)
                                         PAIN INSTITUTE,                    )   District Judge: Hon. Dean D.
                                    19                                      )   Pregerson
                                                           Plaintiff,       )   Magistrate Judge: Hon. Alexander F.
                                    20
                                                                            )   MacKinnon
                                             vs.                            )
                                    21
                                         UNITEDHEALTHCARE, INC.;            )
                                    22   UNITEDHEALTHCARE INSURANCE )           REVISED STIPULATION AND
                                         COMPANY; and DOES 1-20, inclusive, )   [PROPOSED] PROTECTIVE
                                    23                                      )   ORDER
                                                           Defendants.      )
                                    24                                      )
                                                                            )   DISCOVERY MATTER
                                    25                                      )
                                                                            )
                                    26                                      )
                                    27                                      )
                                                                            )
                                    28                                      )



                                                                          -1-
                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1         IT IS HEREBY STIPULATED by and between Plaintiffs CALIFORNIA
                                     2   SURGERY CENTER, INC. and CALIFORNIA SPINE AND PAIN INSTITUTE
                                     3   (collectively referred to as “Plaintiffs”) and Defendants UNITEDHEALTHCARE,
                                     4   INC. and UNITEDHEALTHCARE INSURANCE COMPANY (collectively
                                     5   referred to as “UHC”) (Plaintiffs and UHC are together referred to as “the
                                     6   Parties”), by and through their counsel of record, that in order to facilitate the
                                     7   exchange of information and documents which may be subject to confidentiality
                                     8   limitations on disclosure due to federal laws, state laws, and privacy rights, the
                                     9   Parties stipulate as follows:
                                    10         1.     In this Stipulation and Protective Order, the words set forth below
                                    11   shall have the following meanings:
                                    12                a.      “Proceeding” means the above-entitled proceeding, United
633 West Fifth Street, 52nd Floor




                                    13   States District Court for the Central District of California Case No. 2:19-cv-
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14   02309-DDP (AFMx);
                                    15                b.      “Court” means District Judge Dean D. Pregerson, Magistrate
                                    16   Judge Alexander F. MacKinnon, or any other Judge to which this Proceeding may
                                    17   be assigned, including Court staff participating in such proceedings.
                                    18                c.      “Confidential” means any information which is in the
                                    19   possession of a Designating Party who believes in good faith that such information
                                    20   is entitled to confidential treatment under applicable law, including any patient
                                    21   health information required to be kept confidential under any state or federal law,
                                    22   including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the Health
                                    23   Insurance Portability and Accountability Act of 1996 (see 45 C.F.R. §§ 164.501 &
                                    24   160.103).
                                    25                d.      “Confidential Materials” means any Documents, Testimony or
                                    26   Information as defined below designated as “Confidential” pursuant to the
                                    27   provisions of this Stipulation and Protective Order and includes, but is not limited
                                    28   to, materials designated as “Attorney-Eyes Only”.
                                                      e.      “Attorney-Eyes Only” means any Confidential Materials which

                                                                                -2-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   are in the possession of a Designating Party who believes in good faith that such
                                     2   information should not be disclosed to anyone other than a Party’s attorney.
                                     3                f.      “Designating Party” means the Party that designates Materials
                                     4   as “Confidential” or “Attorney-Eyes Only”.
                                     5                g.      “Disclose” or “Disclosed” or “Disclosure” means to reveal,
                                     6   divulge, give, or make available Materials, or any part thereof, or any information
                                     7   contained therein.
                                     8                h.      “Documents” means (i) any “Writing,” “Original,” and
                                     9   “Duplicate” as those terms are defined by California Evidence Code Sections 250,
                                    10   255, and 260, which have been produced in discovery in this Proceeding by any
                                    11   person, and (ii) any copies, reproductions, or summaries of all or any part of the
                                    12   foregoing.
633 West Fifth Street, 52nd Floor




                                    13                i.      “Information” means the content of Documents or Testimony.
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14                j.      “Testimony” means all depositions, declarations or other
                                    15   testimony taken or used in this Proceeding.
                                    16         2.     The Designating Party shall have the right to designate as
                                    17   “Confidential” any Documents, Testimony or Information that the Designating
                                    18   Party in good faith believes to contain non-public information that is entitled to
                                    19   confidential treatment under applicable law.
                                    20         3.     The Designating Party shall have the right to designate as “Attorney-
                                    21   Eyes Only” any Confidential Materials that the Designating Party in good faith
                                    22   believes to contain non-public information that is entitled to confidential treatment
                                    23   under applicable law and that which should not be seen by any person other than a
                                    24   Party’s attorney.
                                    25         4.     The entry of this Stipulation and Protective Order does not alter,
                                    26   waive, modify, or abridge any right, privilege or protection otherwise available to
                                    27   any Party with respect to the discovery of matters, including but not limited to any
                                    28   Party’s right to assert the attorney-client privilege, the attorney work product
                                         doctrine, or other privileges, or any Party’s right to contest any such assertion.

                                                                                -3-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1             5.   Any Documents, Testimony or Information to be designated as
                                     2   “Confidential” or “Attorney-Eyes Only” must be clearly so designated before the
                                     3   Document, Testimony or Information is Disclosed or produced. The parties may
                                     4   agree that the case name and number are to be part of the “Confidential” or
                                     5   “Attorney-Eyes Only” designation. The “Confidential” or “Attorney-Eyes Only”
                                     6   designation should not obscure or interfere with the legibility of the designated
                                     7   Information.
                                     8                  a.      For Documents (apart from transcripts of depositions or other
                                     9   pretrial or trial proceedings), the Designating Party must affix the legend
                                    10   “Confidential” and/or redact or obscure all confidential information on each page
                                    11   of any Document containing such designated Confidential Material.
                                    12                  b.      For Testimony given in depositions the Designating Party may
633 West Fifth Street, 52nd Floor




                                    13   either:
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14                          i.    identify on the record, before the close of the deposition,
                                    15                  as “Confidential” Testimony, by specifying all portions of the
                                    16                  Testimony that qualify as “Confidential;” or
                                    17                          ii.   designate the entirety of the Testimony at the deposition
                                    18                  as “Confidential” (before the deposition is concluded) with the right
                                    19                  to identify more specific portions of the Testimony as to which
                                    20                  protection is sought within 30 days following receipt of the
                                    21                  deposition transcript. In circumstances where portions of the
                                    22                  deposition Testimony are designated for protection, the transcript
                                    23                  pages containing “Confidential” Information may be separately
                                    24                  bound by the court reporter, who must affix to the top of each page
                                    25                  the legend “Confidential,” as instructed by the Designating Party.
                                    26                  c.      For Information produced in some form other than
                                    27   Documents, and for any other tangible items, including, without limitation,
                                    28   compact discs or DVDs, the Designating Party must affix in a prominent place on
                                         the exterior of the container or containers in which the Information or item is

                                                                                  -4-
                                                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   stored the legend “Confidential” or “Attorney-Eyes Only”.      If only portions of
                                     2   the Information or item warrant protection, the Designating Party, to the extent
                                     3   practicable, shall identify the “Confidential” or “Attorney-Eyes Only” portions.
                                     4         6.    The inadvertent production by any of the undersigned Parties or non-
                                     5   Parties to the Proceedings of any Document, Testimony or Information during
                                     6   discovery in this Proceeding without a “Confidential” or “Attorney-Eyes Only”
                                     7   designation, shall be without prejudice to any claim that such item is
                                     8   “Confidential” or “Attorney-Eyes Only” and such Party shall not be held to have
                                     9   waived any rights by such inadvertent production. In the event that any Document,
                                    10   Testimony or Information that is subject to a “Confidential” or “Attorney-Eyes
                                    11   Only” designation is inadvertently produced without such designation, the Party
                                    12   that inadvertently produced the document shall give written notice of such
633 West Fifth Street, 52nd Floor




                                    13   inadvertent production within twenty (20) days of discovery of the inadvertent
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14   production, together with a further copy of the subject Document, Testimony or
                                    15   Information designated as “Confidential” or “Attorney-Eyes Only” (the
                                    16   “Inadvertent Production Notice”). Upon receipt of such Inadvertent Production
                                    17   Notice, the Party that received the inadvertently produced Document, Testimony or
                                    18   Information shall promptly destroy the inadvertently produced Document,
                                    19   Testimony or Information and all copies thereof, or, at the expense of the
                                    20   producing Party, return such together with all copies of such Document, Testimony
                                    21   or Information to counsel for the producing Party and shall retain only the
                                    22   “Confidential” or “Attorney-Eyes Only” designated Materials. Should the
                                    23   receiving Party choose to destroy such inadvertently produced Document,
                                    24   Testimony or Information, the receiving Party shall notify the producing Party in
                                    25   writing of such destruction within ten (10) days of receipt of written notice of the
                                    26   inadvertent production. This provision is not intended to apply to any inadvertent
                                    27   production of any Information protected by attorney-client or work product
                                    28   privileges. In the event that this provision conflicts with any applicable law
                                         regarding waiver of confidentiality through the inadvertent production of

                                                                             -5-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   Documents, Testimony or Information, such law shall govern.
                                     2         7.     In the event that counsel for a Party receiving Documents, Testimony
                                     3   or Information in discovery designated as “Confidential” or “Attorney-Eyes Only”
                                     4   objects to such designation with respect to any or all of such items, said counsel
                                     5   shall advise counsel for the Designating Party, in writing, of such objections, the
                                     6   specific Documents, Testimony or Information to which each objection pertains,
                                     7   and the specific reasons and support for such objections (the “Designation
                                     8   Objections”). Counsel for the Designating Party shall have thirty (30) days from
                                     9   receipt of the written Designation Objections to either (a) agree in writing to de-
                                    10   designate Documents, Testimony or Information pursuant to any or all of the
                                    11   Designation Objections and/or (b) file a motion with the Court seeking to uphold
                                    12   any or all designations on Documents, Testimony or Information addressed by the
633 West Fifth Street, 52nd Floor




                                    13   Designation Objections (the “Designation Motion”). Pending a resolution of the
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14   Designation Motion by the Court, any and all existing designations on the
                                    15   Documents, Testimony or Information at issue in such Motion shall remain in
                                    16   place. The Designating Party shall have the burden on any Designation Motion of
                                    17   establishing the applicability of its “Confidential” or “Attorney-Eyes Only”
                                    18   designation. In the event that the Designation Objections are neither timely agreed
                                    19   to nor timely addressed in the Designation Motion, then such Documents,
                                    20   Testimony or Information shall be de-designated in accordance with the
                                    21   Designation Objection applicable to such material.
                                    22         8.     Access to and/or Disclosure of Confidential Materials designated as
                                    23   “Confidential” shall be permitted only to the following persons:
                                    24                a.      the Court;
                                    25                b.      (1) Attorneys of record in the Proceedings and their affiliated
                                    26   attorneys, paralegals, clerical and secretarial staff employed by such attorneys who
                                    27   are actively involved in the Proceedings and are not employees of any Party. (2)
                                    28   In-house counsel to the undersigned Parties and the paralegal, clerical and
                                         secretarial staff employed by such counsel. Provided, however, that each non-

                                                                                -6-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   lawyer given access to Confidential Materials shall be advised that such Materials
                                     2   are being Disclosed pursuant to, and are subject to, the terms of this Stipulation
                                     3   and Protective Order and that they may not be Disclosed other than pursuant to its
                                     4   terms;
                                     5                c.      those officers, directors, partners, members, employees and
                                     6   agents of all non-designating Parties that counsel for such Parties deems necessary
                                     7   to aid counsel in the prosecution and defense of this Proceeding; provided,
                                     8   however, that prior to the Disclosure of Confidential Materials to any such officer,
                                     9   director, partner, member, employee or agent, counsel for the Party making the
                                    10   Disclosure shall deliver a copy of this Stipulation and Protective Order to such
                                    11   person, shall explain that such person is bound to follow the terms of such Order,
                                    12   and shall secure the signature of such person on a statement in the form attached
633 West Fifth Street, 52nd Floor




                                    13   hereto as Exhibit A;
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14                d.      court reporters in this Proceeding (whether at depositions,
                                    15   hearings, or any other proceeding);
                                    16                e.      any deposition, trial or hearing witness in the Proceeding who
                                    17   previously has had access to the Confidential Materials, or who is currently or was
                                    18   previously an officer, director, partner, member, employee or agent of an entity
                                    19   that has had access to the Confidential Materials;
                                    20                f.      any deposition or non-trial hearing witness in the Proceeding
                                    21   who previously did not have access to the Confidential Materials; provided,
                                    22   however, that each such witness given access to Confidential Materials shall be
                                    23   advised that such Materials are being Disclosed pursuant to, and are subject to, the
                                    24   terms of this Stipulation and Protective Order and that they may not be Disclosed
                                    25   other than pursuant to its terms;
                                    26                g.      mock jury participants, provided, however, that prior to the
                                    27   Disclosure of Confidential Materials to any such mock jury participant, counsel for
                                    28   the Party making the Disclosure shall deliver a copy of this Stipulation and
                                         Protective Order to such person, shall explain that such person is bound to follow

                                                                                -7-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   the terms of such Order, and shall secure the signature of such person on a
                                     2   statement in the form attached hereto as Exhibit A;
                                     3                h.      outside experts or expert consultants consulted by the
                                     4   undersigned Parties or their counsel in connection with the Proceeding, whether or
                                     5   not retained to testify at any oral hearing; provided, however, that prior to the
                                     6   Disclosure of Confidential Materials to any such expert or expert consultant,
                                     7   counsel for the Party making the Disclosure shall deliver a copy of this Stipulation
                                     8   and Protective Order to such person, shall explain its terms to such person, and
                                     9   shall secure the signature of such person on a statement in the form attached hereto
                                    10   as Exhibit A. It shall be the obligation of counsel, upon learning of any breach or
                                    11   threatened breach of this Stipulation and Protective Order by any such expert or
                                    12   expert consultant, to promptly notify counsel for the Designating Party of such
633 West Fifth Street, 52nd Floor




                                    13   breach or threatened breach;
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14                i.      third party witnesses whether or not they will testify at any oral
                                    15   hearing; provided, however, that prior to the Disclosure of Confidential Materials
                                    16   to any such third party witness, counsel for the Party making the Disclosure shall
                                    17   deliver a copy of this Stipulation and Protective Order to such person, shall explain
                                    18   its terms to such person, and shall secure the signature of such person on a
                                    19   statement in the form attached hereto as Exhibit A; and
                                    20                j.      any other person that the Designating Party agrees to in writing.
                                    21         9.     Access to and/or Disclosure of Confidential Materials designated as
                                    22   “Attorney-Eyes Only” shall be permitted only to the following persons:
                                    23                (1) Attorneys of record in the Proceedings and their affiliated
                                    24                attorneys, paralegals, clerical and secretarial staff employed by such
                                    25                attorneys who are actively involved in the Proceedings and are not
                                    26                employees of any Party.
                                    27                (2) In-house counsel to the undersigned Parties and the paralegal,
                                    28                clerical and secretarial staff employed by such counsel. Provided,
                                                      however, that each non-lawyer given access to Confidential Materials

                                                                                -8-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1                shall be advised that such Materials are being Disclosed pursuant to,
                                     2                and are subject to, the terms of this Stipulation and Protective Order
                                     3                and that they may not be Disclosed other than pursuant to its terms.
                                     4         10.    Confidential Materials shall be used by the persons receiving them
                                     5   only for the purposes of preparing for, conducting, participating in the conduct of,
                                     6   and/or prosecuting and/or defending the Proceeding, and not for any business or
                                     7   other purpose whatsoever.
                                     8         11.    Any Party to the Proceeding (or other person subject to the terms of
                                     9   this Stipulation and Protective Order) may ask the Court, after appropriate notice to
                                    10   the other Parties to the Proceeding, to modify or grant relief from any provision of
                                    11   this Stipulation and Protective Order.
                                    12         12.    Entering into, agreeing to, and/or complying with the terms of this
633 West Fifth Street, 52nd Floor




                                    13   Stipulation and Protective Order shall not:
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14                a.      operate as an admission by any person that any particular
                                    15   Document, Testimony or Information marked “Confidential” or “Attorney-Eyes
                                    16   Only” contains or reflects trade secrets, proprietary, confidential or competitively
                                    17   sensitive business, commercial, financial or personal information; or
                                    18                b.      prejudice in any way the right of any Party (or any other
                                    19   person subject to the terms of this Stipulation and Protective Order):
                                    20                        i.     to seek a determination by the Court of whether any
                                    21                particular Confidential Material should be subject to protection as
                                    22                “Confidential” or “Attorney-Eyes Only” under the terms of this
                                    23                Stipulation and Protective Order; or
                                    24                        ii.    to seek relief from the Court on appropriate notice to all
                                    25                other Parties to the Proceeding from any provision(s) of this
                                    26                Stipulation and Protective Order, either generally or as to any
                                    27                particular Document, Material or Information.
                                    28   //
                                         //

                                                                                -9-
                                                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1         13.    Any Party to the Proceeding who has not executed this Stipulation and
                                     2   Protective Order as of the time it is presented to the Court for signature may
                                     3   thereafter become a Party to this Stipulation and Protective Order by its counsel’s
                                     4   signing and dating a copy thereof and filing the same with the Court, and serving
                                     5   copies of such signed and dated copy upon the other Parties to this Stipulation and
                                     6   Protective Order.
                                     7         14.    Any Information that may be produced by a non-Party witness in
                                     8   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
                                     9   by such non-Party as “Confidential” or “Attorney-Eyes Only” under the terms of
                                    10   this Stipulation and Protective Order, and any such designation by a non-Party
                                    11   shall have the same force and effect, and create the same duties and obligations, as
                                    12   if made by one of the undersigned Parties hereto. Any such designation shall also
633 West Fifth Street, 52nd Floor




                                    13   function as a consent by such producing Party to the authority of the Court in the
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14   Proceeding to resolve and conclusively determine any motion or other application
                                    15   made by any person or Party with respect to such designation, or any other matter
                                    16   otherwise arising under this Stipulation and Protective Order.
                                    17         15.    If any person subject to this Stipulation and Protective Order who has
                                    18   custody of any Confidential Materials receives a subpoena or other process
                                    19   (“Subpoena”) from any government or other person or entity demanding
                                    20   production of Confidential Materials, the recipient of the Subpoena shall promptly
                                    21   give notice of the same by electronic mail transmission, followed by either express
                                    22   mail or overnight delivery to counsel of record for the Designating Party, and shall
                                    23   furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the
                                    24   Designating Party may, in its sole discretion and at its own cost, move to quash or
                                    25   limit the Subpoena, otherwise oppose production of the Confidential Materials,
                                    26   and/or seek to obtain confidential treatment of such Confidential Materials from
                                    27   the subpoenaing person or entity to the fullest extent available under law. The
                                    28   recipient of the Subpoena may not produce any Documents, Testimony or
                                         Information pursuant to the Subpoena prior to the date specified for production on

                                                                            -10-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   the Subpoena.
                                     2         16.    Nothing in this Stipulation and Protective Order shall be construed to
                                     3   preclude either Party from asserting in good faith that certain Confidential
                                     4   Materials require additional protection. The Parties shall meet and confer to agree
                                     5   upon the terms of such additional protection.
                                     6         17.    If, after execution of this Stipulation and Protective Order, any
                                     7   Confidential Materials submitted by a Designating Party under the terms of this
                                     8   Stipulation and Protective Order is Disclosed by a non-Designating Party to any
                                     9   person other than in the manner authorized by this Stipulation and Protective
                                    10   Order, the non-Designating Party responsible for the Disclosure shall bring all
                                    11   pertinent facts relating to the Disclosure of such Confidential Materials to the
                                    12   immediate attention of the Designating Party.
633 West Fifth Street, 52nd Floor




                                    13         18.    This Stipulation and Protective Order is entered into without prejudice
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14   to the right of any Party to knowingly waive the applicability of this Stipulation
                                    15   and Protective Order to any Confidential Materials designated by that Party. If the
                                    16   Designating Party uses Confidential Materials in a non-Confidential manner, then
                                    17   the Designating Party shall advise that the designation no longer applies.
                                    18         19.    The Parties shall meet and confer regarding the procedures for use of
                                    19   Confidential Materials during the Proceeding and shall seek the entry of an
                                    20   appropriate order, if necessary.
                                    21         20.    Nothing in this Stipulation and Protective Order shall affect the
                                    22   admissibility into evidence of Confidential Materials, or abridge the rights of any
                                    23   person to seek judicial review or to pursue other appropriate judicial action with
                                    24   respect to any ruling made by the Court concerning the issue of the status of
                                    25   Protected Material.
                                    26         21.    This Stipulation and Protective Order shall continue to be binding
                                    27   after the conclusion of this Proceeding and all subsequent proceedings arising from
                                    28   this Proceeding, except that a Party may seek the written permission of the
                                         Designating Party or may move the Court for relief from the provisions of this

                                                                             -11-
                                                         STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   Stipulation and Protective Order. To the extent permitted by law, the Court shall
                                     2   retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
                                     3   Order, even after the Proceeding is terminated.
                                     4            22.   Upon written request made within thirty (30) days after the settlement
                                     5   or other termination of the Proceeding, the undersigned Parties shall have thirty
                                     6   (30) days to either (a) promptly return to counsel for each Designating Party all
                                     7   Confidential Materials and all copies thereof (except that counsel for each Party
                                     8   may maintain in its files, in continuing compliance with the terms of this
                                     9   Stipulation and Protective Order, all work product, and one copy of each pleading
                                    10   filed with the Court [and one copy of each deposition together with the exhibits
                                    11   marked at the deposition)]*, (b) agree with counsel for the Designating Party upon
                                    12   appropriate methods and certification of destruction or other disposition of such
633 West Fifth Street, 52nd Floor




                                    13   Confidential Materials, or (c) as to any Documents, Testimony or other
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14   Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a
                                    15   Court order regarding proper preservation of such Materials. To the extent
                                    16   permitted by law the Court shall retain continuing jurisdiction to review and rule
                                    17   upon the motion referred to in sub-paragraph (c) herein. *[The bracketed portion of
                                    18   this provision shall be subject to agreement between counsel for the Parties in each
                                    19   case.]
                                    20            23.   After this Stipulation and Protective Order has been signed by counsel
                                    21   for all Parties, it shall be presented to the Court for entry. Counsel agree to be
                                    22   bound by the terms set forth herein with regard to any Confidential Materials that
                                    23   have been produced before the Court signs this Stipulation and Protective Order.
                                    24            24.   The Parties and all signatories to the Certification attached hereto as
                                    25   Exhibit A agree to be bound by this Stipulation and Protective Order pending its
                                    26   approval and entry by the Court. In the event that the Court modifies this
                                    27   Stipulation and Protective Order, or in the event that the Court enters a different
                                    28   Protective Order, the Parties agree to be bound by this Stipulation and Protective
                                         Order until such time as the Court may enter such a different Order. It is the

                                                                              -12-
                                                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1   Parties’ intent to be bound by the terms of this Stipulation and Protective Order
                                     2   pending its entry so as to allow for immediate production of Confidential Materials
                                     3   under the terms herein.
                                     4         25.      The Court may only enter a protective order upon a showing of good
                                     5   cause. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th
                                     6   Cir. 2006). Here, good cause exists for the entry of a protective order because the
                                     7   information in this matter contained in the Documents involves patient personal
                                     8   health information, which is protected by the Health Insurance Portability and
                                     9   Accountability Act (HIPAA) and the right to privacy.           A protective order is
                                    10   therefore necessary to ensure the confidential information is protected.
                                    11         26.      This Stipulation and Protective Order does not govern the use of
                                    12   confidential information at trial. Use of confidential information at trial shall be
633 West Fifth Street, 52nd Floor




                                    13   governed by orders of the trial judge.
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14         27.      Under Seal Filings: Parties shall make every effort to limit the number
                                    15   and volume of under seal filings. In most circumstances, parties should seek to file
                                    16   under seal only the specific portions or exhibits or documents for which there is a
                                    17   valid basis for filing under seal.       Requests to file memoranda of points and
                                    18   authorities under seal are disfavored. Pursuant to Local Rule 79-5.2.2, except in
                                    19   sealed civil cases, “no document may be filed under seal without prior approval by
                                    20   the Court.”     When seeking the Court’s approval for an under-seal filing, the
                                    21   submitting party shall comply with the procedures established in Local Rule 79-
                                    22   5.2.2(a). Because documents filed under seal are only visible on CM/ECF or Pacer
                                    23   to Court personnel and the party that filed the document, a party electronically
                                    24   filing a document under seal may not rely on the Court’s CM/ECF System to effect
                                    25   service as provided in Local Rule 5-3.2.1.              Therefore, documents filed
                                    26   electronically under seal must be served in accordance with Federal Rule of Civil
                                    27   Procedure 5.
                                    28   //
                                         //

                                                                              -13-
                                                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                     1         This Stipulation and Protective Order may be executed in counterparts.
                                     2   Dated: February 4, 2020                     GORDON REES SCULLY
                                                                                     MANSUKHANI, LLP
                                     3

                                     4                                               By: /s/ Sylvia Joo
                                     5                                                   Courtney C. Hill
                                                                                         Sylvia Joo
                                     6                                                   Attorneys for Defendants
                                     7                                                   UNITEDHEALTHCARE, INC.
                                                                                         and UNITEDHEALTHCARE
                                     8                                                   INSURANCE COMPANY
                                     9   Dated: February 4, 2020                     LAW OFFICES OF GARY L. TYSCH
                                    10

                                    11
                                                                                     By: /s/ Gary L. Tysch
                                                                                         Gary L. Tysch
                                    12                                                   Attorney for Plaintiffs
                                                                                         CALIFORNIA SURGERY
633 West Fifth Street, 52nd Floor




                                    13                                                   CENTER, INC. AND
                                                                                         CALIFORNIA SPINE AND PAIN
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    14                                                   INSTITUTE
                                    15   Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I,
                                    16   Sylvia Joo, hereby attest that all other signatories listed concur in the content of
                                    17   this document and have authorized its filing.
                                    18
                                                                                         /s/ Sylvia Joo                  ____
                                    19                                                   Sylvia Joo
                                    20                                         ORDER
                                    21         GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
                                    22   and Protective Order.
                                    23         IT IS SO ORDERED.
                                    24

                                    25   Dated: 2/18/2020               _________________________________________
                                                                                Alexander F. MacKinnon
                                    26                                          United States Magistrate Judge
                                    27

                                    28



                                                                            -14-
                                                        STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                       1

                                       2                                       EXHIBIT A
                                       3      CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
                                       4         I hereby acknowledge that I, ____________[NAME],
                                       5   ___________________ [POSITION AND EMPLOYER], am about to receive
                                       6   Confidential Materials supplied in connection with the Proceeding, Central District
                                       7   of California Case No. 2:19-cv-02309-DDP (AFMx). I certify that I understand
                                       8   that the Confidential Materials are provided to me subject to the terms and restrict-
                                       9   ions of the Stipulation and Protective Order filed in this Proceeding. I have been
                                      10   given a copy of the Stipulation and Protective Order; I have read it, and I agree to
                                      11   be bound by its terms. I understand that Confidential Materials, as defined in the
                                      12   Stipulation and Protective Order, including any notes or other records that may be
  633 West Fifth Street, 52nd Floor




                                      13   made regarding any such materials, shall not be Disclosed to anyone except as
      Los Angeles, CA 90071
       Gordon & Rees LLP




                                      14   expressly permitted by the Stipulation and Protective Order. I will not copy or use,
                                      15   except solely for the purposes of this Proceeding, any Confidential Materials
                                      16   obtained pursuant to this Protective Order, except as provided therein or otherwise
                                      17   ordered by the Court in the Proceeding. I further understand that I am to retain all
                                      18   copies of all Confidential Materials provided to me in the Proceeding in a secure
                                      19   manner, and that all copies of such Materials are to remain in my personal custody
                                      20   until termination of my participation in this Proceeding, whereupon the copies of
                                      21   such Materials will be returned to counsel who provided me with such Materials.
                                      22         I declare under penalty of perjury, under the laws of the United States of
                                      23   America that the foregoing is true and correct. Executed this _____ day of
                                      24   _________, 20__, at _________________.
                                      25   DATED:                                 BY:
                                                                                         Signature
                                      26
                                                                                         Title
                                      27
                                                                                         Address -City, State, Zip
                                      28
                                                                                         Telephone Number
1185823/49742714v 2


                                                                              -15-
                                                          STIPULATION AND [PROPOSED] PROTECTIVE ORDER
